Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 01/13/2022 in response to the Office Action of 01/06/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-6, 9, 12, 20, 24-25, 27-30, 33-34, 37, 41-44, 48-51 and 55, drawn to a method for treating a subject having a cancerous tumor, the method comprising transient administration of a hedgehog inhibitor (HHI) to the subject in combination with one or more additional cancer therapies.
	Additionally, Applicant has elected TAK411 as species of hedgehog inhibitor, gemcitabine as species of chemotherapeutic agent, AGEN1884 as species of checkpoint inhibitor.
	Upon review and reconsideration, nab-paclitaxel will be rejoined with gemcitabine for examination, Ipilimumab will be rejoined with AGEN1884 for examination.

3.	Claims 1-6, 9, 12, 20, 24-25, 27-30, 33-34, 37, 41-44, 48-51 and 55-57 are pending in the application. Claims 56-57 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

4.	Claims 1-6, 9, 12, 20, 24-25, 27-30, 33-34, 37, 41-44, 48-51 and 55 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 12, 30, 41, 43 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "CTA" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "CTA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "CTA" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "CTA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 is indefinite because it refers to claim 54, which does not exist, so it lacks antecedent basis.

9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

11.	Claims 1-6, 9, 12, 20, 24-25, 27, 30, 33-34, 37, 41, 43-44, 48-51 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims are herein drawn to a method for treating a subject having a cancerous tumor, the method comprising transient administration of a hedgehog inhibitor (HHI) to the subject in combination with one or more additional cancer therapies.
	In this instance, the claims are directed to a genus of hedgehog inhibitors for treating cancer.
A genus of hedgehog inhibitors may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches treating cancer using hedgehog inhibitor TAK-441 (see Examples 1-4), it is not representative of the claimed a genus of hedgehog inhibitors; this is because the claimed hedgehog inhibitor, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures. The artisan would not expect that any given hedgehog inhibitor would have activity for treating cancer.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of hedgehog inhibitors; because each hedgehog inhibitor is structurally and functionally different. Although the artisan could potentially screen hedgehog inhibitors, it cannot be predicted whether or not one will be successful. The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written 
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of hedgehog inhibitors. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of hedgehog inhibitors would have activity for treating cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Recognizing that the claims are drawn to a genus of hedgehog inhibitors would have activity for treating cancer, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, 
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of hedgehog inhibitors would have activity for treating cancer, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-4, 9, 20, 33 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tas et al. (US 20170326118, published on November 16, 2017, IDS).
	Claims 1-4, 9, 20, 33 and 37 are herein drawn to a method for treating a subject having a cancerous tumor, the method comprising transient administration of a hedgehog inhibitor (HHI) to the subject in combination with one or more additional cancer therapies.
	Tas et al. teach combination hedgehog inhibitor cyclopamine and surgery for treating cancer [e.g. basal cell carcinoma (BCC)]; see entire document, e.g. abstract, [0034], [0002]. Tas et al. teach transient administration of cyclopamine; see [0090].
	For claims 2-4 and 37, Tas et al. teach that tumor was excised surgically on the fifth and sixth days of cyclopamine exposure; see [0034].
	For claim 9, Tas et al. teach that basal cell carcinoma (BCC) is a common epithelial tumor; see [0002].
	For claim 33, Tas et al. teach topical administration; see claims 1-2 and 4.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1, 5-6, 12, 24-25, 30, 34, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tas et al. (US 20170326118, published on November 16, 2017, IDS) in view of Tao et al. (US 20140072630, published on March 13, 2014, IDS).
	Claims 5-6, 12, 24-25, 30, 34, 41 and 43 are herein drawn to the method of claim 1, wherein at least one of the additional cancer therapies is chemotherapy (CTA), wherein the CTA is gemcitabine or nab-paclitaxel, wherein the cancer is pancreatic cancer.
	The teachings of Tas et al. have been set forth in the above rejection of claims 1-4, 9, 20, 33 and 37 under 35 U.S.C. 102(a)(1).
	Tas et al. do not teach gemcitabine or nab-paclitaxel, and pancreatic cancer.
	However, these deficiencies are remedied by Tao et al.
	Tao et al. teach a method of treating pancreatic cancer, comprising administering to the individual a) an effective amount of a composition comprising Abraxane® (also known as nab-paclitaxel, nanoparticles of taxane) and/or gemcitabine, b) an effective 
amount of a hedgehog inhibitor; see entire document, e.g. title, abstract, [0009-0016], [0028]. Tao et al. teach the hedgehog inhibitor and the nanoparticles of taxane are administered by oral or intravenous administration; see [0093]. Tao et al. teach the dosages of gemcitabine, nanoparticles of taxane and hedgehog inhibitor; see [0094], [0098-0100].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.

G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, some teachings, suggestion, or motivation in the prior arts that would lead to one of ordinary skill to modify the prior art references or to combine prior art reference teachings to arrive at the claimed invention.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

18.	Claims 1, 27-29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tas et al. (US 20170326118, published on November 16, 2017, IDS) in view of Tao et al. (US 20140072630, published on March 13, 2014, IDS) as applied to claims 1, 5-6, 12, 24-25, 30, 34, 41 and 43 above, and further in view of Loh et al. (US 20180030410, February 1, 2018).
Claims 27-29 and 42 are herein drawn to the method of claim 1, wherein the hedgehog inhibitor is TAK 441.
The teachings Tas et al. in view of Tao et al. have been set forth in the above rejection of claims 1, 5-6, 12, 24-25, 30, 34, 41 and 43 under 35 U.S.C. 103.
Tas et al. in view of Tao et al. do not teach hedgehog inhibitor TAK 441.
However, this deficiency is remedied by Loh et al.
Loh et al. teach hedgehog inhibitor TAK 441; see entire document, e.g. [0116].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In this case, simple substitution of the hedgehog inhibitor of Tas et al. and Tao et al. for another hedgehog inhibitor TAK 441 of Loh et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

19.	Claims 1, 44, 48-51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Tas et al. (US 20170326118, published on November 16, 2017, IDS) in view of Tao et al. (US 20140072630, published on March 13, 2014, IDS) as applied to claims 1, 5-6, 12, 24-25, 30, 34, 41 and 43 above, and further in view of Royal et al. (J Immunother 2010; 33: 828–833).
	Claims 44, 48-51 and 55 are herein drawn to the method of claim 1, wherein the one or more doses of an additional cancer therapy are followed by one or more doses of a checkpoint Inhibitor, wherein the checkpoint Inhibitor is Ipilimumab.
The teachings Tas et al. in view of Tao et al. have been set forth in the above rejection of claims 1, 5-6, 12, 24-25, 30, 34, 41 and 43 under 35 U.S.C. 103.
Tas et al. in view of Tao et al. do not teach checkpoint Inhibitor Ipilimumab.
However, this deficiency is remedied by Royal et al.
Royal et al. teach a method of treating pancreatic cancer comprising Ipilimumab, Ipilimumab can mediate an immunologic tumor regression in other histologies; see entire document, e.g. title, abstract. Royal et al. teach Ipilimumab was administered intravenously (3.0 mg/kg every 3 wk); see abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat pancreatic cancer, comprising administering to the individual a) prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, nab-paclitaxel, hedgehog inhibitor and checkpoint Inhibitor Ipilimumab are taught by the prior arts for treating pancreatic cancer. Additionally, Ipilimumab can mediate an immunologic tumor regression in other histologies as taught by Royal et al.

Conclusion
20.	No claim is allowed.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642